 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 WENDY M. GARBERS (CABN 213208)
   JEVECHIUS D. BERNARDONI (CABN 281892)
 4 Assistant United States Attorneys
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7164
 6        Facsimile: (415) 436-7234
          jevechius.bernardoni@usdoj.gov
 7
   Attorneys for the Federal Defendant
 8

 9                                    UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                            OAKLAND DIVISION

12
     NATALIE ARNOLD,                                      Case No.: C 18-0553 KAW
13
             Plaintiff,                                   STIPULATION REGARDING ATTORNEY’S
14                                                        FEES AND COSTS; [PROPOSED] ORDER
        v.
15
     MERRICK GARLAND, in his official capacity
16   as the Attorney General of the United States,

17           Defendant.

18
19           WHEREAS, Plaintiff filed the above-captioned action on January 25, 2018;
20           WHEREAS, the Parties entered into a settlement agreement regarding the underlying Title VII
21 claims on October 15, 2020 (“October 15 Agreement”);

22           WHEREAS, as part of the October 15 Agreement, Defendant agreed “to pay reasonable attorney’s
23 fees and costs to date, including litigation costs for experts and deposition costs. A fees and costs motion

24 shall be determined by the Court if the parties are unable to resolve the fees and cost issue by negotiation”;

25           WHEREAS, following negotiation, the Parties have agreed upon an amount of reasonable
26 attorney’s fees and costs, including litigation costs for experts and deposition costs;

27           WHEREAS, Defendant agrees that the following are reasonable hourly rates for the purposes of
28 STIPULATION REGARDING ATTORNEY’S FEES AND COSTS; [PROPOSED] ORDER
     C18-553 KAW
                                                          1
 1 calculating the fees in this matter and for work performed from 2017 through 2020:

 2          Gordon Kaupp: $650.00

 3          Beth Feinberg: $550.00

 4          Leslie F. Levy: $825.00

 5          Hilary Hammell: $425.00

 6          Elly Oxman: $175.00

 7          NOW, THEREFORE, the Parties agree as follows:

 8          Defendant shall pay Plaintiff one million, thirty-three thousand, four hundred seventy-two dollars

 9 and two cents ($1,033,472.02) as the agreed-upon amount of reasonable attorney’s fees and costs,

10 including litigation costs for experts and deposition costs (“Agreed Attorney’s Fees and Costs”). Payment

11 of the Agreed Attorney’s Fees and Costs shall be deposited by electronic fund transfer to the bank account

12 Plaintiff shall designate in an Electronic Funds Transfer enrollment form Plaintiff will provide to the

13 undersigned Assistant United States Attorney within five days of filing of this stipulation. Plaintiff and

14 Plaintiff’s attorney have been informed that payment of the Agreed Attorney’s Fees and Costs may take

15 sixty (60) days or more to process from the date that this stipulation is ordered by the Court.

16          The Parties agree that the Agreed Attorney’s Fees and Costs is in full satisfaction of all claims for

17 attorney’s fees and costs arising from work performed by Plaintiff’s counsel at all stages of litigation,

18 including, but not limited to, the processing of Plaintiff’s administrative and district court complaints in
19 connection with the above-captioned action, and any other EEO administrative proceedings which are

20 currently pending.

21          The Parties will file a stipulation of dismissal of the above-captioned action, with prejudice, within

22 five (5) business days of receipt by Plaintiff’s attorney of the Agreed Attorney’s Fees and Costs, with each

23 party to bear his or her own attorney’s fees and costs, except as expressly set forth above.

24                                                         Respectfully submitted,

25 DATED: March 23, 2020

26                                                         STEPHANIE M. HINDS
                                                           Acting United States Attorney
27

28 STIPULATION REGARDING ATTORNEY’S FEES AND COSTS; [PROPOSED] ORDER
     C18-553 KAW
                                                          2
 1                                                       /s/ Jevechius D. Bernardoni*
                                                         JEVECHIUS D. BERNARDONI
 2                                                       Assistant United States Attorney
                                                         Attorneys for the Federal Defendant
 3

 4                                                       /s/ Gordon Kaupp
                                                         W. GORDON KAUPP
 5                                                       BETH FEINBERG
                                                         LESLIE F. LEVY
 6
                                                         Attorneys for Plaintiff
 7
   *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
 8 that all signatories have concurred in the filing of this document.

 9                                          [PROPOSED] ORDER
10          PURSUANT TO STIPULATION, IT IS SO ORDERED.
11
                                                         __________________________
12 March __, 2021                                        HON. KANDIS A. WESTMORE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28 STIPULATION REGARDING ATTORNEY’S FEES AND COSTS; [PROPOSED] ORDER
     C18-553 KAW
                                                         3
